Citation Nr: 0336140	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as bronchitis and breathing 
problems.  

2.  Entitlement to service connection for degenerative joint 
disease with osteoporaosis.  

3.  Entitlement to service connection for cervical and lumbar 
spine disorders.  

4.  Entitlement to service connection for fibromyalgia 
claimed as fatigue, headaches, joint pain, muscle spasms, 
loss of digitaldexterity and numbness. 

5.  Entitlement to service connection for nosebleeds, 
earache, and loss of smell.

6.  Entitlement to service connection for major depressive 
disorder claimed as forgetfulness, memory and concentration 
problems, sleep problem, personality shifts, and anxiety.  

7.  Entitlement to service connection for sore spots on the 
skin.   

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On July 31, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA medical centers in Bay Pines, 
Florida; Dallas, Texas; and Houston, 
Texas for any treatment for respiratory 
disability; disability of the cervical 
and lumbar spine; fibromyalgia; sinus 
condition, nosebleeds, earache, and loss 
of sense of smell; psychiatric 
disability; and sore spots on the skin 
during the period of April 1995 to the 
present (for Bay Pines) and of October 
1997 to the present (for Dallas and 
Houston).  Request hospital summaries and 
outpatient treatment records.  

2.  Tell the appellant that records of 
her treatment for mouth disease in 1992 
by Thomas Averitt, D.D.S., were not 
received when they were requested in 
1995.  Ask the appellant to provide a 
release for and request the records of 
her treatment for mouth disease in 1992 
by Thomas Averitt, D.D.S., 2477 Stickney 
Point, Suite 100A, Sarasota, FL  34231.  

3.  The appellant has provided recent 
releases for the following treatment 
records (see Volume 3 of claims file).  
Please request the following treatment 
records:

(a).  For congestion from August to 
October 2001 by Dr. Carmen Hall, Harris 
County Hospital District, 4755 Aldine 
Mail Route, Houston, TX  77039;  

(b)  For bronchial problems in July 2001 
by Dr. Julie P. D. Nguyen, The Methodist 
Hospital, 6565 Fannin, Houston, TX  
77030;  

(c)  In 1998 and 1999 by Dr. Donald 
Bernstein, 1205 N. Josey Ln., Suite 100, 
Carrollton, TX  75006;  

(d)  For muscle aches in 1998 and 1999 by 
Dr. Marsha Nunley, 12200 Park Central 
Drive, Dallas, TX  75251;  

(e)  In March and April 2001 by Dr. Lee, 
MacGregor Medical Association, P.O. Box 
300248, Houston, TX  77230-0248;  

(f)  For bronchitis in 2001 by Dr. 
Alfredo Ermac, MacGregor Medical 
Association, P.O. Box 300248, Houston, TX  
77230-0248

Please request all hospital summaries and 
outpatient treatment records from those 
doctors.  

4.  Request the following records 
concerning the veteran from the Social 
Security Administration: All medical 
reports underlying the grant of Social 
Security disability benefits by an SSA 
Administrative Law Judge in April 1997, 
and any reports of re-examination since 
then.  

5.  Send the appellant a VCAA letter.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





